The matter, as it comes to us, does not turn upon notice to the employer. It is conceded by appellants that the controversy is not between the employee and the employer, but between the two insurance carriers; and the controversy is stated in appellants' brief to be — "The present issue is a simple one — when was it that petitioner was disabled as a result of the occupational disease from which he suffers?" Upon that issue the question of knowledge by or notice to the employer of the occupational disease is out of the case, and we make no decision thereon. Otherwise we affirm the judgment of the court below for the reasons given in the opinion delivered by Mr. Justice Bodine in the Supreme Court.
For affirmance — THE CHANCELLOR, PARKER, CASE, DONGES, HEHER, PERSKIE, PORTER, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, DILL, JJ. 13.
 For reversal — None. *Page 181